SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 4, 2013 XUNNA INFORMATION TECHNOLOGY INC. (Exact name of registrant as specified in its charter) Nevada 000-1516580 45-0963567 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- TABLE OF CONTENTS Item No. Description of Item Page No. Item 1.01 Entry Into a Material Definitive Agreement 3 Item 2.01 Completion of Acquisition or Disposition of Assets 7 Item 3.02 Unregistered Sales of Equity Securities 59 Item 5.01 Changes in Control of Registrant 59 Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year 60 Item 5.06 Change in Shell Company Status 60 Item 9.01 Financial Statements and Exhibits 60 -2- Unless otherwise specified or required by context, references to “we,” “the Company,” “our” and “us” refer collectively to (i) Xunna Information Technology Inc. (“Parent Company”), a Nevada corporation, as well as our direct and indirect subsidiaries, and our principal operating business, Xunna Network Technology (BeiJing) Co., Ltd. (sometimes translated as “Xunna Network Sci-Tech (Beijing) Co., Ltd. ) (“Xunna BeiJing”), a company organized under the laws of People’s Republic of China (“China” or the “PRC”), which we control via a series of variable interest entity contractual agreements (the “VIE Agreements”) more fully described below. We conduct our business through our subsidiaries, principally our indirectly wholly-owned subsidiary Xunna TianJin Information Technology Consultation Co. LTD (“Xunna TianJin” or the “TianJin WFOE”), a wholly foreign owned enterprise incorporated as a limited liability company under the laws of the PRC.We own Xunna TianJin through our subsidiary Xunna Information Technology LTD (“Xunna LTD”), Xunna LTD’s wholly-owned subsidiary Xunna Information Technology Limited (“Xunna HK”), and Xunna TianJin is Xunna HK’s wholly-owned subsidiary.The Parent Company operates and controls Xunna BeiJing through Xunna TianJin and in connection with the VIE Agreements. Item 1.01Entry into a Material Definitive Agreement Background As more fully described below, on February 4, 2013, we consummated a number of related transactions through which Parent Company acquired control of Xunna BeiJing, whose business is described in more detail below. Stock Redemption On February 4, 2013, Parent Company executed and a consummated a stock redemption agreement with Jiang Li, the owner of 9,000,000 shares of the common stock of the Parent Company (the “Stock Redemption”).In the Stock Redemption, Jiang Li surrendered to Parent Company her 9,000,000 shares of the common stock of the Parent Company, in exchange for the sum of $290,722.50. The Share Exchange Transaction As more fully described below, on February 4, 2013Parent Company consummated a transaction through which it acquired control of Xunna LTD from JiaXing Fu, the holder of 90% of the issued and outstanding common stock of Xunna LTD and from HongLin Tian, the holder of 10% of the issued and outstanding common stock of Xunna LTD.Xunna LTD is a company incorporated in the British Virgin Islands (“BVI’). On February 4, 2013 (“Closing Date” and the closing of the share exchange transaction, the “Closing”), Parent Company executed and consummated a share exchange agreement by and among Xunna LTD and the stockholders of 100% of the equity securities of Xunna LTD, JiaXing Fu and Honglin Tian (the “Xunna LTD Stockholders”), (the “Share Exchange Agreement” and the transaction, the “Share Exchange”). -3- In the Share Exchange, Xunna LTD’s Stockholders exchanged their shares of Xunna LTD for shares of common stock of Parent Company (“Parent Company Common Stock”). As a result, upon completion of the Share Exchange, Xunna LTD became Parent Company’s wholly-owned subsidiary. Upon completion of the Share Exchange, the current stockholders of Xunna LTD received in exchange for all of their shares of Xunna LTD’s Common Stock, par value $1.0 per share (“Xunna LTD Common Stock”) and a cash payment of $300,000.00, an aggregate of 9,000,000 shares of Parent Company’s Common Stock. The Board of Directors of Parent Company as well as the directors and the stockholders of Xunna LTD, each approved the Share Exchange Agreement and the transactions contemplated thereunder. As a result of the Share Exchange, Parent Company acquired 100% of the capital stock of Xunna LTD and consequently, control of the business and operations of Xunna BeiJing. Prior to the Share Exchange, Parent Company was a public reporting company in the development stage that was considered a shell company (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the "Exchange Act")). From and after the Closing Date of the Share Exchange, our primary operations consist of the business and operations of Xunna BeiJing. Contractual Agreements with Xunna BeiJing and its Stockholders We own 100% of the issued and outstanding capital stock of Xunna TianJin.On January 31, 2013, Xunna TianJin entered into a series of VIE Agreements with Xunna BeiJing and the two Xunna BeiJing Stockholders.Pursuant to the VIE Agreements, Xunna TianJin effectively assumed management of the business activities of Xunna BeiJing and has the right to appoint all of the executives and senior management and the members of the board of directors of Xunna BeiJing.The VIE Agreements are comprised of a series of agreements, including an Exclusive Technical Service and Business Consulting Agreement, Share Pledge Agreement, Proxy Agreement, and Call Option Agreement through which Xunna TianJin has the right and responsibility to advise, consult, manage, operate and control Xunna BeiJing.The Exclusive Technical Service and Business Consulting Agreement provides, among other things, that Xunna TianJin is entitled to, among other things, 90% of the gross profit arising from Xunna BeiJing operations as service fees.Additionally, the Xunna BeiJing Stockholders pledged their rights, titles and interest in the equity of Xunna BeiJing as security for Xunna TianJin to collect consulting and services fees provided to Xunna BeiJing through Share Pledge Agreement.In order to further reinforce Xunna TianJin’s rights to control and operate Xunna BeiJing, the Xunna BeiJing Stockholders granted Xunna TianJin an exclusive right and option to acquire all of their equity interests in Xunna BeiJing through Call Option Agreements.Accordingly, we have consolidated Xunna BeiJing’s historical financial results in our financial statements as a variable interest entity pursuant to U.S. GAAP following the date of the agreements and combined such results prior to the date of agreements. -4- Exclusive Technical Service and Business Consulting Agreement Xunna BeiJing, the Xunna BeiJing Stockholders and Xunna TianJin have entered into an Exclusive Technical Service and Business Consulting Agreement, which provides that Xunna TianJin will provide technical services and business consulting services to Xunna BeiJing.Such Agreement is effective upon execution and remains effective until terminated by writing by both parties.The technical services and business consulting services include the exclusive right and responsibility to: · Technical support related to the business of Xunna BeiJing; · Technical consulting related to the business activities of Xunna BeiJing; · Training of the technical personnel and market development personnel for Xunna BeiJing; · Assisting Xunna BeiJing in relation to information collection and market research; · Business consulting related to the Business of Xunna BeiJing (including but not limited to strategy planning, marketing, content-making, client management and etc.); · Providing other technical services and consulting services upon the request of Xunna BeiJing from time to time. Pursuant to the Exclusive Technical Service and Business Consulting Agreement, Xunna BeiJing agrees to pay fees for the services provided by the Xunna TianJin, including: · RMB 2,500 Yuan ($401.93) for fixed service fees and depreciation expenses per month; · Sales service fees equivalent to 90% of the total annual gross profit of Xunna BeiJing; · Fees for any other technical service and consulting service demanded by Xunna BeiJing from time to time and stipulated by additional agreements by both parties. Although Xunna TianJin is entitled to Xunna BeiJing’s profits, any distribution of such profits to Xunna TianJin and to us must comply with applicable PRC laws affecting payments from Chinese companies to non-Chinese companies.See “Risk Factors—Risks Associated With Doing Business in China.”Xunna BeiJing and the Xunna BeiJing Stockholders agreed not to hire any third party to provide service the same as or similar to that provided by Xunna TianJin without prior written consent of Xunna TianJin. In addition, the Exclusive Technical Service and Business Consulting Agreement also specifies the ownership of intellectual property rights between the parties during the term of the agreement. -5- Call Option Agreement Xunna BeiJing, the Xunna BeiJing Stockholders and Xunna TianJin have entered into an Call Option Agreement, pursuant to which (i) the Xunna BeiJing Stockholders granted Xunna TianJin an exclusive and irrevocable option to acquire all of their equity interests in Xunna BeiJing; and (ii) Xunna BeiJing granted Xunna TianJin an exclusive and irrevocable option to acquire all or part of the assets and business of Xunna BeiJing.The foregoing options are exercisable for the minimum price permitted under Chinese law. In addition, pursuant to the Call Option Agreement Xunna BeiJing Stockholders promise jointly and severally, among other things, during the term of the Call Option Agreement, without prior consent of Xunna TianJin: · not to sale, transfer, mortgage or dispose in any other forms of the Xunna BeiJing’s Shares, or create any security or third party rights on the Xunna BeiJing’s Shares; · not to increase or decrease registered capital of Xunna BeiJing; · not to dispose or cause the management of Xunna BeiJing to dispose any of its assets (except in the ordinary course of business); · not to terminate or cause the management of Xunna BeiJing to terminate material agreements; · not to appoint or remove any managing directors or members of the board, supervisors or other management personnel that shall be appointed and removed by the stockholders; · not to declare distribution or actually distribute any distributable profits, interests, or dividends; · ensure that Xunna BeiJing will not be terminated, liquidated or dissolute; · not, in any form, to supplement, change or amend the Articles of Association of Xunna BeiJing. Proxy Agreement The Xunna BeiJing Stockholders and Xunna TianJin entered into a Proxy Agreement pursuant to which the Xunna BeiJing Stockholders irrevocably appointed the persons designated by Xunna TianJin with the exclusive right to exercise the Xunna BeiJing Stockholders’ voting rights; including the right to attend the stockholders’ meeting, to exercise voting rights in stockholders’ meetings, to propose to convene temporary stockholders’ meetings, and other voting rights in accordance with articles of association of Xunna BeiJing.The Proxy Agreement provides that Xunna TianJin is not required to seek opinion from Xunna BeiJing Stockholders prior to exercise their proxy rights; however, Xunna TianJin shall notify Xunna BeiJing Stockholders immediately of any resolution or proposal on convening a temporary stockholders’ meeting after such resolution or proposal is made.Xunna TianJin is entitled to learn about any information in relation to Xunna BeiJing’s operation, business, customers, finance and employees. -6- Share Pledge Agreement In order to guarantee the performance by Xunna BeiJing and the Xunna BeiJing Stockholders of their respective obligations under the VIE Agreements, Xunna BeiJing, the Xunna BeiJing Stockholders and Xunna TianJin entered into a Share Pledge Agreement, pursuant to which the Xunna BeiJing Stockholders pledged to Xunna TianJin all of their equity interest in Xunna BeiJing.Pursuant to the Share Pledge Agreement, Xunna TianJing may exercise the right to dispose the pledged shares in the event that the Xunna BeiJing Stockholders do not perform their obligation under the VIE Agreements and Xunna BeiJing fails to pay exclusive technology consulting service fee in accordance with the Exclusive Technical Service and Business Consulting Agreement. The Share Pledge Agreement also prohibits the Xunna BeiJing Stockholders from transferring their equity interests in Xunna BeiJing without Xunna TainJin’s written approval. Item 2.01 Completion of Acquisition or Disposition of Assets. DESCRIPTION OF OUR BUSINESS Background and Corporate Structure 1.Xunna Information Technology Inc. Xunna Information Technology Inc., the Parent Company, was incorporated on March 22, 2011 in the State of Nevada.The Parent Company has authorized capital stock consisting 75,000,000 sharesof common stock, par value of $0.001 per share, and 10,000,000 blank check preferred stock, par value of $0.001 per share.The Parent Company planned to provide small-size enterprises with internet building services, including website development and design, market analysis and general commercial services such as business planning and accounting support for start-up internet companies in the People’s Republic of China (“PRC” or China).As described in detail in Item 1.01 above, on February 4, 2013, Parent Company acquired the stock of Xunna LTD pursuant to the Share Exchange Agreement.As a result of the acquisition, our principal business became the business of Xunna BeiJing, whose business is set forth in more details below. The Parent Company has selected June 30 as its fiscal year end.Parent Company is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of Securities Act of 1933 (the "Securities Act"), since it has a specific business plan or purpose. -7- 2.Xunna Network Sci-Tech (Beijing) Co., Ltd. Xunna Network Sci-Tech (Beijing) Co., Ltd., or Xunna BeiJing, is a development-stage company which was incorporated in Beijing, China on April 25, 2011.It had initial registered capital of RMB 600,000 Yuan ($92,624).Xunna BeiJing engages in the business of providing certain public relations and marketing services to small to medium size enterprises (i.e., those generally having one hundred or fewer employees); it also plans on offering its services to governmental agencies or authorities. As more fully described in Item 1.01, “Entry into a Material Definitive Agreement”, on January 31, 2013, Xunna TianJin entered into a series of variable interest entity contractual agreements, or VIE Agreements, with Xunna BeiJing and Xunna BeiJing’s two stockholders, JiaXing Fu and HongLin Tian, whom we refer to as the “Xunna BeiJing Stockholders”.Pursuant to the VIE Agreements, Xunna TianJin effectively assumed control of the business, operations and financial affairs of of Xunna BeiJing and has the right to appoint all of the directors, executive officers and senior management personnel of Xunna BeiJing.Xunna TianJin is entitled to receive, among other things, service fees in an amount equal to 90% of the gross profit arising from Xunna BeiJing’s operations. In addition, the Xunna BeiJing Stockholders granted to Xunna TianJin an exclusive option to acquire all of their equity interests in Xunna BeiJing. Xunna TianJin is an indirect, wholly-owned subsidiary of the Parent Company.As a result of the VIE Agreements, the Parent Company will consolidate Xunna BeiJing’s financial results in the Parent Company’s financial statements as a variable interest entity pursuant to U.S. GAAP following February 4, 2013. Mission Our mission is to provide small-to-medium size businesses and governmental entities with the opportunity to disseminate widely over the internet through our website information and announcements regarding their products, services, activities, developments and recent and future events at reasonable cost. Services We assist customers in the effective distribution of information and news regarding their operations, activities, developments and recent and upcoming events.Specifically, we either (i) obtain such information and news from our customers in the form of press releases or articles, which we may then edit as to form or content, as requested by our customer or as we deem appropriate;or (ii) obtain information from our customers and prepare articles for them.We also offer to prepare video presentations regarding our customers. After obtaining from our customers or producing articles, videos or other materials regarding a customer, we post the material on our website. The content is organized by industry or type of business.We then make the content available to news websites, search engines and web platforms who have registered with us to have access to the content of our archives.These registered users are then able to access specific content in our archives and post the material on their websites. -8- Market for Our Services We believe that, in order for small-to-medium size enterprises to take advantage of opportunities in the expanding Chinese economy, it is increasingly important for them to engage in internet-based marketing activities. However, many companies, as well as governmental entities,are not able to engage in such activities effectively, whether as a result of budgeting, infrastructure or personnel limitations. Our public relations and marketing capabilities are designed to address this need. Contracts with Customers During the period from September 2011 through October 2011, we entered into service contracts with a total of ten customers.The contracts typically had a term of one year, and, accordingly, each has expired.We charged customers uniform fees based on (i) the number of articles or videos which the customer wished us to post to our archives; (ii) the number of new websites who download the material for publication on their respective websites; and the nature of the such websites.(We had, and continue to maintain, a tiered pricing structure based upon the nature of the news websites, such as large, general news websites, or industry-specific websites.)Under each contract, the customer assured us of the accuracy of the information it provided to us and agreed to indemnity us against any loss or damage we might incur as a result of our inclusion of the information in our archives for distribution to new websites. We ceased soliciting new clients in late 2011 and early 2012, in advance of the Chinese New Year.Subsequent to that time, we worked on improving the functionality of our website and the organization and development of sales teams, each consisting of four individuals who solicit new clients and two individuals who conduct interviews of potential clients. We intend to have ten sales teams operating by June 30, 2013. Subsequent to our completion of the improvement of our website in mid-December 2012, we entered into service contracts with two new customers.These contracts are in a new standard form which we intend to use with new customers.Under our new form of contract, we charge customers a fixed fee per article or video which we post on our website. Each article shall contain 300-2000 Chinese characters and one or two pictures.Each contract will specify the maximum number of articles or videos which we will post on our website for the customer.The customer must provide a deposit to us at the time we enter into the contract with the customer for that number of articles or videos and pay the balance of the total amount within three days after the contract is signed. We have the right to refuse to include in our archives any article or video which we believe to contain inaccurate information or the publication of which would violate applicable privacy or copyright laws or any other law. -9- Contracts with News Websites and Search Engines We make available articles and videos on behalf of our customers to websites, who we refer to as “members”. The members register on-line with our Xunna website (sometimes referred to in our contracts as “Xunna Reprint Website”).In order to be eligible to register, the website must meet certain criteria and agree to be bound by rules published by Xunna BeiJing website.A total of approximately 1,000 news websites and search engines have registered with us.For purposes of the fees we charge to our customers, we classify the websites and search engines into three categories: A-Level Websites and Search Engines - A number of the websites which have registered with us are hosted by large new agencies or media companies which are well known in PRC.In addition, well known search engines and web platforms have also registered with us. B-Level Websites and Search Engines - Includes provincial level news websites. C-Level Websites and Search Engines - Includes city and local level news websites and industry-specific websites such as automobile, home appliance, internet technology, real estate, women’s products, health, finance, mechanics and education. We pay a small fee to our “members” for each article, video or other item of content the member obtains from our archive. Competition Although we are not aware of other companies which provide similar web based public relations services to customers, we may face competition from other companies that seek to provide such services in the future. Many of our potential competitors have greater financial resources, longer operating histories and more experience in attracting and retaining and managing customers than we do. They may use their experience and resources to compete with us in a variety of ways, including by competing more heavily for customers and subscribers to the content archived on our website.They may also invest more heavily in research and development including website technology. Such competition could weaken our brand and impede our development.We may also face competition from other types of advertising media, such as television, radio newspapers, magazines, yellow pages, billboards and other forms of outdoor media. Intellectual Property Our intellectual property consists of proprietary information relating to our website technology (including our interface with subscribers who register to have access to our website), customer lists and other customer-related information.We rely primarily on trade secrets law and confidentiality agreements with our employees, subscribers to our website and other third parties.We do not presently own any copyrights, trademarks or patents.While we believe that we use reasonable efforts to protect our trade secrets, trade secrets are inherently difficult to protect.As described more fully under “Risk Factors – Risks Related to Our Business,” if we do not effectively prevent disclosure of our confidential information, it is likely that our business, competitive position and prospects would be materially adversely affected. -10- Seasonality Although we are a development stage company with no significant historical track record of operations, we anticipate that the rate at which we attract new customers generally will be lower in our first fiscal quarter ending March 31 of each year than in other quarters due to the slowdown in business generally which occurs in advance of and during the Chinese New Year. Employees We presently have 34 employees, all of whom serve full-time and none of whom is covered by union contracts.We consider employee relations to be good and no problems with the workforce are evident. Governmental Regulations We are subject to numerous central, provincial and local laws and regulations, which may be changed from time to time in response to economic or political conditions and could have a significant impact upon overall operations.Changes in these regulations could require us to expend significant resources to comply with new laws or regulations or changes to current requirements and could have a material adverse effect on our company. A. Governmental Regulations Pertaining to TianJin WFOE Catalogue of Guidance to Foreign Investment Foreign investors are permitted to set up a 100% foreign owned enterprise in industries that are conducive to the development of China’s economic benefits, and are not prohibited or restricted by Chinese government. The Catalogue of Guidance to Foreign Investment, promulgated by the National Development and Reform Commission and the Ministry of Commerce in 1995 and most recently amended in 2011, categorizes certain fields of potential investment as either “prohibited,” “restricted” or “encouraged”. According to The Provisions on Guiding the Orientation of Foreign Investment, projects with foreign investment that do not fall into the categories of “encouraged”, “restricted” or “prohibited” projects shall be deemed as permitted.In China, scope of a business is usually one sentence description covering all of the present and future activities of the business. TianJin WFOE’s business license states that its business scope is “software information technology consulting and system software development,” which is permitted under Chinese laws.It is notable that the fact TianJin WFOE obtains the business license itself proves that TianJin WFOE is permitted to conduct business within the scope as set forth in its business license. -11- B. Governmental Regulations Pertaining to Xunna BeiJing In China, certain areas related to the internet, such as telecommunications, internet information services, connections to the international information networks, internet information security and censorship are covered by laws and regulations issued by various China governmental authorities, including: 1) the Ministry of Industry and Information Technology (MIIT); 2) the Ministry of Culture (MOC); 3) the General Administration of Press and Publication (GAPP); 4) the State Administration for Radio, Film and Television (SARFT); 5) the National Copyright Administration (NCA); 6) the State Administration for Industry and Commerce (SAIC); 7) the State Council Information Office (SCIO); 8) the Ministry of Commerce (MOFCOM); 9) the Bureau of Protection of State Secrets; the Ministry of Public Security. Regulation on Telecommunications Services The Telecommunications Regulations, which became effective on September25, 2000, are the core regulations related to telecommunications services in China. The Telecommunications Regulations set out basic guidelines on different types of telecommunications business activities, including the distinction between “basic telecommunications services” and “value-added telecommunications services.” According to the Catalog of Telecommunications Business (2003 Amendment), implemented on April1, 2003 and attached to the Telecommunications Regulations, internet information services are deemed to be value-added telecommunications services. The Telecommunications Regulations require the operators of value-added telecommunications services to obtain value-added telecommunications business operation licenses from MIIT or its provincial delegates prior to the commencement of such services. Under these regulations, if the value-added telecommunications services offered include mobile network information services, the operation license for value-added telecommunications business must include the provision of such services in its covered scope. Internet Information Services The Administrative Measures on Internet Information Services, or the ICP Measures, issued by the State Council on September25, 2000 and amended on January8, 2011, regulate the provision of internet information services. According to the ICP Measures, “internet information services” refer to services that provide internet information to online users, and are categorized as either commercial services or non-commercial services. Pursuant to the ICP Measures, internet information commercial service providers shall obtain an ICP license, from the relevant local authorities before engaging in the providing of any commercial internet information services in China. In addition, if the internet information services involve provision of news, publications, education, medicine, health, pharmaceuticals, medical equipment and other services that statutorily require approvals from other additional governmental authorities, such approvals must be obtained before applying for the ICP license. -12- Besides the ICP Measures, other relevant measures also ban internet activities that constitute publication of any content that propagates obscenity, pornography, gambling and violence, incite the commission of crimes or infringe upon the lawful rights and interests of third parties, among others. If an internet information service provider detects information transmitted on their system that falls within the specifically prohibited scope, such provider must terminate such transmission, delete such information immediately, keep records and report it to the governmental authorities in charge. Any provider’s violation of these prescriptions will lead to the revocation of its ICP license and, in serious cases, the shutting down of its internet systems.To the extent that ICP license is required when Xunna BeiJing engages in providing any commercial internet information services business, Xunna BeiJing will apply for the ICP license. Internet Publication and Cultural Products The Tentative Measures for Internet Publication Administration, or Internet Publication Measures, were jointly promulgated by the GAPP and the MIIT on June27, 2002 and became effective on August1, 2002. The Internet Publication Measures imposed a license requirement for any company that engages in internet publishing, which means any act by an internet information service provider to select, edit and process content or programs and to make such content or programs publicly available on the internet.To the extent that such license is required, Xunna BeiJing will apply for such required license. Intellectual Property Rights a) Software Registration The State Council and the NCA have promulgated various rules and regulations relating to the protection of software in China. According to these rules and regulations, software owners, licensees and transferees may register their rights in software with the SCB or its local branches and obtain software copyright registration certificates. Although such registration is not mandatory under PRC law, software owners, licensees and transferees are encouraged to go through the registration process because registered software rights may be entitled to better protections. b) Patents The National People’s Congress adopted the Patent Law of the People’s Republic of China in 1984 and amended it in 1992, 2000 and 2008. A patentable invention, utility model or design must meet three conditions: novelty, inventiveness and practical applicability. Patents cannot be granted for scientific discoveries, rules and methods for intellectual activities, methods used to diagnose or treat diseases, animal and plant breeds or substances obtained by means of nuclear transformation. The Patent Office under the State Intellectual Property Office is responsible for receiving, examining and approving patent applications. A patent is valid for a twenty-year term for an invention and a ten-year term for a utility model or design, commencing on the application date. Except under certain specific circumstances provided by law, any third party user must obtain consent or a proper license from the patent owner to use the patent, or else the use will constitute an infringement of the rights of the patent holder. -13- c) Copyright Law The Copyright Law of the People’s Republic of China, promulgated in 1990 and amended in 2001 and 2010, and its related implementing regulations, promulgated in 2008, are the principal laws and regulations governing copyright related matters in China. The amended Copyright law covers internet activities, products disseminated over the internet and software products, among the subjects entitled to copyright protections. Registration of copyrights is voluntary, and is administrated by the China Copyright Protection Center. To address copyright issues relating to the internet, on November22, 2000, the PRC Supreme People’s Court adopted the Interpretations on Some Issues Concerning Applicable Laws for Trial of Disputes over Internet Copyright, or the Interpretations, which were subsequently amended on December23, 2003 and November20, 2006. The Interpretations establish joint liability for internet service providers if they participate in, assist in or abet infringing activities committed by any other person through the internet, are aware of the infringing activities committed by their website users through the internet, fail to remove infringing content or take other action to eliminate infringing consequences after receiving a warning with evidence of such infringing activities from the copyright holder. In addition, internet service providers are liable for copyright infringement if they knowingly upload, transmit or provide any methods, equipment or materials which are intended to bypass or disrupt circumvention technologies designed to protect the copyrights of other individuals. Upon request, internet service providers must provide copyright holders with the registration information of users who are alleged to be guilty of copyright violations, provided that such copyright holders produce relevant evidence of identification, copyright ownership and infringement. Where an internet service provider takes measures to remove the alleged infringing content after receiving a warning from the relevant copyright holder with credible evidence, the PRC courts will not uphold the claim of the alleged perpetrator of such copyright infringement against the internet service provider for breach of contract. Under the Copyright Law and its implementation rules, anyone infringing upon the copyrights of others is subject to various civil liabilities and penalties, which include ceasing the infringement, eliminating the damages, apologizing to the copyright owners and compensating the copyright owners for such owners’ actual and other losses resulting from such infringement. If the actual loss of the copyright owner is difficult to calculate, the income received by the offender as a result of the copyright infringement shall be deemed to be the actual loss; or if such income is in itself difficult to calculate, the relevant PRC court may decide the amount of the actual loss up to RMB500,000 Yuan for each infringement. To address the problem of copyright infringement related to content posted or transmitted on the internet, the PRC National Copyright Administration and MIIT jointly promulgated the Measures for Administrative Protection of Internet Copyright on April29, 2005. These measures, which became effective on May30, 2005, apply to acts of directly providing services such as uploading, storing, linking or searching works, audio or video products, or other content through the internet based on the instructions of internet users who publish content on the internet, or Internet Content Providers, without editing, amending or selecting any stored or transmitted content. When imposing administrative penalties under the Act for infringement ofany users’ right of communication through information networks, the Measures for Imposing Copyright Administrative Penalties, promulgated in 2009, will be applied. -14- When a copyright holder finds that certain internet content infringes upon its copyright and sends a notice to the relevant internet information service operator, such operator is required to (i)immediately take measures to remove the relevant content, and (ii)retain all infringement notices for six months and record the content, display time and IP addresses or the domain names related to the infringement for 60 days.If any content is removed by an internet information service operator according to the notice of a copyright holder, the content provider may deliver a counter-notice to both the internet information service operator and the copyright holder, stating that the removed content does not infringe upon the copyright of other parties. After the delivery of such counter-notice, the internet information service operator may immediately reinstate the removed content and shall not bear administrative legal liability for such reinstatement. An internet information service operator may be subject to cease-and-desist orders and other administrative penalties such as confiscation of illegal income and fines, if it is clearly aware of a copyright infringement through the internet or, although not aware of such infringement, it fails to take measures to remove relevant content upon receipt of the copyright owner’s notice of such infringement and, as a result, damages public interests. Where there is no evidence to indicate that an internet information service operator is clearly aware of the existence of copyright infringement, or the internet information service operator has taken measures to remove relevant contents upon receipt of the copyright owner’s notice, the internet information service provider shall not bear the relevant administrative legal liabilities. On May18, 2006, the State Council issued the Protection of the Right of Communication through Information Network, which took effect on July1, 2006. Under this regulation, an internet information service provider may be exempt from indemnification liabilities under the following circumstances: · Any internet information service provider that provides automatic internet access service upon instructions from its users or provides automatic transmission service for works, performances and audio-visual products provided by its users is not required to assume indemnification liabilities if (a)it has not chosen or altered the transmitted works, performance and audio-visual products and (b)it provides such works, performances and audio-visual products to the designated users and prevents any persons other than such designated users from obtaining access. -15- · Any internet information service provider that, for the sake of improving network transmission efficiency, automatically stores and provides to its own users relevant works, performances and audio-visual products obtained from any other internet information service providers, is not required to assume indemnification liabilities if (a)it has not altered any of the works, performance or audio-visual products that are automatically stored; (b)it has not prevented such original internet information service provider from identifying where the users obtained the relevant works, performance and audio-visual products; and (c)when the original internet information service provider revises, deletes or shields the works, performances and audio-visual products, it will automatically revise, delete or shield the same. ·
